Citation Nr: 0120442	
Decision Date: 08/09/01    Archive Date: 08/14/01

DOCKET NO.  00-21 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
schizophrenia, paranoid type.


REPRESENTATION

Appellant represented by:	Keith D. Snyder, Esq.


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1973 to May 1977.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, wherein the veteran's claim of 
entitlement to service connection was denied.


FINDINGS OF FACT

1.  The petition to reopen the claim of entitlement to 
service connection for paranoid schizophrenia was denied by a 
rating decision dated in February 1993; the Board upheld this 
determination by a decision dated in April 1996.

2. Evidence added to the record since April 1996 includes 
evidence that is relevant and probative to the issue at hand, 
and is so significant it must be considered in order to 
fairly decide the merits of the claim. 


CONCLUSIONS OF LAW

1.  An April 1996 Board decision that denied the veteran's 
petition to reopen the claim of entitlement to service 
connection for paranoid schizophrenia is final.  38 U.S.C.A. 
§§ 1110, 1131, 7103 (West 1991); 38 C.F.R. § 3.303, 20.1100 
(2000).

2. Evidence received since the April 1996 Board decision is 
new and material and the claim of entitlement to service 
connection for schizophrenia is reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

An April 1996 Board decision denied entitlement to service 
connection for schizophrenia.  That decision is final.  
38 U.S.C.A. § 7103 (West 1991); 38 C.F.R. § 20.1100 (2000).

The claim, however, will be reopened if new and material 
evidence has been submitted since the last final decision on 
the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The 
analysis to be applied when a claim to reopen is presented 
begins with a determination whether there is evidence not 
previously submitted, which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  That 
is, if the evidence contributes to a more complete picture of 
the circumstances surrounding the origin of an appellant's 
injury or disability it should be considered, regardless 
whether it changes the original outcome.  Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998); Elkins v. West, 12 Vet. 
App. 209 (1999).  Further, when determining whether the claim 
should be reopened, the credibility of the newly submitted 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510 (1992).  

In the case at hand, the evidence available for the Board's 
consideration at the time of an April 1996 decision included: 
service medical records, a case summary from Region VI Mental 
Health-Mental Retardation Center, a VA examination report, 
progress notes from the Jackson VA Medical Center (VAMC), and 
Mississippi State Hospital medical records.

Service medical records show that in September 1976 the 
veteran sought treatment for a headache.  At that time it was 
noted that he appeared to be in a "mixed-up frame of mind."  
It was suspected that he had ingested a controlled substance.  
In September 1976 he requested a psychiatric examination due 
to his inability to cope with his work situation and 
specifically objected to working in the fire room.  The 
consultation report states that there was no evidence of any 
psychiatric disorder and that he was competent in all areas.  
The separation physical examination included a normal 
psychiatric evaluation

Records from the Mississippi State Hospital dated from June 
1979 to April 1984 indicate that he had six admissions during 
this time period.  Upon his first admission he was 
delusional, hallucinated, and complained of hearing voices 
that told him people were trying to kill him.  He was 
diagnosed as having paranoid schizophrenia.  His subsequent 
admission reports describe his various symptoms and provide a 
diagnosis of chronic, paranoid schizophrenia with an acute 
exacerbation.

A case summary from the Region VI Mental Health-Mental 
Retardation Center dated in April 1986 to December 1989 notes 
the veteran's symptoms and medications.  In July 1988 a 
psychiatrist opined that the veteran's military service did 
not cause his schizophrenia

In July 1988 the veteran underwent a VA psychiatric 
examination.  The report notes his history in the Navy as a 
boiler tender.  He complained of his thoughts being 
controlled, visual and auditory hallucinations, thought 
insertion, difficulty sleeping, and that the television 
talked to him.  He denied homicidal or suicidal thoughts.  
The physician stated that the history of the veteran's 
symptoms after service was suggestive of chronic, paranoid 
schizophrenia.

Upon consideration of this evidence, the Board, in June 1991, 
denied the petition to reopen the claim of entitlement to 
service connection for schizophrenia.  The Board decision is 
final.  38 C.F.R. § 20.1100 (2000).

In November 1999 the veteran requested that the claim of 
entitlement to service connection for schizophrenia be 
reopened.  The evidence submitted since the June 1991 Board 
decision included duplicate copies of records for the six 
admissions to the Mississippi State Hospital.  These records 
are not new.  Also received were letters dated in April 1999 
and May 2001 from Mary M. Wheatley, M.D., the veteran's 
psychiatrist, along with a report from the veteran's case 
manager.  This evidence is new because it was not previously 
of record in the file and the information contained therein 
cannot be said to be redundant.  The psychiatrist opined in 
her statement that based on her review of the military 
records and post service records that the veteran was 
schizophrenic in service and that he had a psychotic break in 
1976.  This evidence is relevant and probative to the issue 
at hand because provides a medical opinion indicating the 
existence of schizophrenia in service.

In conclusion, the Board finds that the veteran has presented 
new and material evidence in support of his claim and that, 
accordingly, his claim is reopened.  

However, for the reasons set forth in the Remand below, 
additional development is warranted consistent with the 
requirement of VA's duty to assist, pursuant to the Veteran's 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).


ORDER

Insofar as new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
paranoid schizophrenia, the claim is reopened.  To this 
extent the appeal is granted. 


REMAND

Initially, the Board notes that, effective November 9, 2000, 
the Veterans Claims Assistance Act of 2000 was enacted.  Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).  Among other things, this law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist.  This law applies to all claims filed on or after 
the date of enactment of the VCAA, or filed before the date 
of enactment and not yet final as of that date.  Thus because 
of the change in the law eliminating the requirement of a 
well-grounded claim, and mandating full development, the RO 
must adjudicate this claim under the current statute.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

The veteran contends that the RO erred by failing to grant 
service connection for paranoid schizophrenia.  Upon review, 
the Board notes that he has not undergone a VA psychiatric 
examination since 1988 and that a medical opinion as to the 
etiology of his schizophrenia is not of record.  Thus, the 
veteran should be afforded a psychiatric examination, one 
that takes into account the veteran's record of prior medical 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).

Accordingly, this case is remanded to the RO for the 
following action:

1.  The RO should contact the veteran and 
obtain the names and addresses of health 
care providers, both VA and private who 
have treated the veteran for 
schizophrenia since service.  After 
securing the necessary release, the RO 
should obtain any records not duplicative 
of those already in the claims folder.  
Any records received should be associated 
with the claims folder.  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

3.  The RO should schedule the veteran 
for a VA psychiatric examination.  The 
claims folder must be made available to 
the examiner prior to the examination so 
that the pertinent aspects of the 
veteran's military and medical history 
may be reviewed.  A notation to the 
effect that this record review took place 
should be included in the examination 
report.  Such tests as the psychiatrist 
deems necessary should be performed, to 
include psychological testing.  The 
psychiatrist should take a complete 
history from the veteran and give an 
opinion as to whether it is at least as 
likely as not that the currently 
diagnosed paranoid schizophrenia is 
related to service.  The clinical 
findings and reasons upon which the 
opinion is based should be clearly set 
forth in the report.  The examination and 
the report thereof should be in 
accordance with DSM-IV.  The veteran is 
hereby advised that failure to report for 
a scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

4.  Upon completion of the requested 
development above and ensuring that the 
provisions of the Veterans Claims 
Assistance Act of 2000 have been complied 
with, the RO should readjudicate this 
claim.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to obtain additional 
information and to ensure due process of law.  No inference 
is to be drawn regarding the final disposition of the claim 
as a result of this action.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 



